
	
		I
		112th CONGRESS
		1st Session
		H. R. 947
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2011
			Mr. Hinojosa
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the International Boundary and Water
		  Commission to reimburse State and local governments of the States of Arizona,
		  California, New Mexico, and Texas for expenses incurred by such a government in
		  designing, constructing, and rehabilitating water projects under the
		  jurisdiction of such Commission.
	
	
		1.Reimbursement for certain
			 water projects
			(a)In
			 GeneralThe International Boundary and Water Commission is
			 authorized to reimburse State and local governments of the States of Arizona,
			 California, New Mexico, and Texas for expenses incurred by such a government in
			 designing, constructing, and rehabilitating water projects under the
			 jurisdiction of such Commission.
			(b)ApplicationSubsection
			 (a) shall apply to expenses incurred for a water project by any such State or
			 local government designed, constructed, or rehabilitated before or after the
			 date of enactment of this Act.
			
